PLEDGE AND SECURITY AGREEMENT

among

NAVIC CONSULTING LTD,

as the Pledgor and a Borrower

FORTLAND LIMITED ,

as the Company

and

GTS FINANCE, INC.

as the Pledgee

Dated as of December 15, 2006

1

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT (the “Agreement”), dated as of December 15,
2006 (the “Execution Date”), is entered into by and among



(1)   NAVIC CONSULTING LTD, a company registered and existing under the laws of
the British Virgin Islands (the “Pledgor” and a “Borrower”),



(2)   FORTLAND LIMITED, a company registered and existing under the laws of the
British Virgin Islands (the “Company”),



(3)   GTS FINANCE, INC., a corporation validly existing under the laws of the
State of Delaware (together with its successors, designees and assigns in such
capacity, the “Pledgee”).

RECITALS

WHEREAS, the Borrower has entered into that certain Loan Agreement, dated as of
December 15, 2006 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the "Loan Agreement”), between the Borrower and the
Pledgee pursuant to which, among other things, the Pledgee has committed to make
a loan to, and for the benefit of, the Borrower;

WHEREAS, the Buyer and BELMARK ENTERPRISES, INC (“Belmark”), a company
registered and validly existing under the laws of the British Virgin Islands,
with its principal place of business at Sea Meadow House, Blackburne Highway,
P.O. Box 116, Road Town, Tortola, British Virgin Islands, have entered into a
Share Purchase Agreement, dated as of December 15, 2006 (the "Share Purchase
Agreement”), pursuant to which the Buyer has agreed to acquire from Belmark 65%
of the issued share capital of the Company;

WHEREAS, as of the date hereof, the Pledgor is registered owner of 150,000
shares in the Company representing 15% of the share capital of the Company as
more precisely described on Schedule I hereto (the “Equity Interest”) and 100%
of the issued and outstanding shares of Belmark;

WHEREAS, the Pledgor directly or indirectly owns interests in the Company and
will obtain benefits as a result of the Loan and the Share Purchase Agreement;
and

WHEREAS, it is a requirement under the Loan Agreement and the Share Purchase
Agreement that the Pledgor execute and deliver this Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the promises contained herein, and to induce
the Pledgee to enter into the Loan Agreement and to make the advances of credit
to the Borrower contemplated thereby, intending to be legally bound, the Company
and the Pledgor hereby agree with the Pledgee as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall have the
following meanings and the terms:

"Agreement” has the meaning given in the preamble to this Agreement.

"BC Act” means the BVI Business Companies Act, 2004 (as amended or restated form
time to time).

"Borrower” has the meaning given in the preamble to this Agreement.

"Company” has the meaning given in the preamble to this Agreement.

"Collateral” has the meaning given in Section 2.01 (Granting Clause).

"Discharge Date” means the date on which (i) all amounts payable in respect of
the Obligations have been irrevocably and indefeasibly paid in full in cash in
accordance with the Loan Agreement or (ii) the Obligations are otherwise fully
discharged or deemed to have been fully discharged in accordance with the
Transaction Documents.

"Default” means any of the Events of Default as defined in the Loan Agreement.

"Equity Interest” has the meaning given in the preamble to this Agreement.

"Fair Value” means, for the purpose of Section 6.06, the value determined in
accordance with Section 4 of the Option Agreement (as if the Collateral were the
Option Shares for the purpose of the Option Agreement).

“GTI” means Golden Telecom, Inc., a Delaware corporation.

"IBC Act” means the International Business Companies Act, Cap. 291 of the laws
of the British Virgin Islands (as amended or restated form time to time).

"Loan Agreement” has the meaning given in the recitals to this Agreement.

"Obligations” has the meaning given in Section 2.01 (Granting Clause) of this
Agreement.

"Pledgee” has the meaning given in the preamble to this Agreement.

"Pledgor” has the meaning given in the preamble to this Agreement.

"Register” means the Register of Mortgages, Charges and Encumbrances maintained
by the Pledgor.

"Register of Members” means the register of members of the Company maintained by
the Company.

"Taxes” means any federal, state, territorial, regional, municipal, local or
foreign and other tax, assessment, duty or similar charge of any kind
whatsoever, including any corporate franchise, income, profit, sales, use, ad
valorem, receipts, value added, license, withholding, payroll, employment,
excise, property, customs, net worth, capital gains, transfer, stamp,
documentary, social security, social fund, pension fund, environmental or other
tax or levy, and including any interest, penalties and additions imposed with
respect to such amounts.

"Transaction Documents” means collectively, this Agreement, the Share Purchase
Agreement, the Loan Agreement and the Share Option Agreement.

"UCC” means Uniform Commercial Code.

Section 1.02 Loan Agreement and UCC Definitions. Unless otherwise defined herein
or unless the context otherwise requires, terms used in this Agreement,
including its preamble and recitals, have the meanings provided in the Loan
Agreement or, if not defined therein, the UCC.

ARTICLE II

PLEDGE AND GRANT OF SECURITY INTEREST

Section 2.01 Granting Clause. To secure the timely payment in full when due
(whether at stated maturity, by acceleration) in cash (whether at the stated
maturity, by acceleration or otherwise) of all amounts due and payable by the
Pledgor pursuant to the Loan Agreement and other indebtedness, obligations and
liabilities of the Pledgor to the Pledgee now or hereafter incurred or created
under, arising out of, or in connection with the Loan Agreement (collectively,
the "Obligations”), together with any and all reasonable expenses which may be
incurred by the Pledgee in collecting or enforcing the performance of any or all
of the Obligations or enforcing any rights under this Agreement, the Pledgor
hereby irrevocably and unconditionally pledges to the Pledgee and grants to the
Pledgee a first priority security interest in the following (the "Collateral”):



  (i)   the Equity Interest and any certificates representing the Equity
Interest;



  (ii)   all of the Pledgor’s capital or ownership interest or other Equity
Interest, including capital accounts, in the Company;



  (iii)   all rights, title and interest in or to the Company derived from the
Collateral;



  (iv)   all securities, notes, certificates and other instruments representing
or evidencing any of the foregoing rights and interests or the ownership thereof
and any interest of the Pledgor reflected in the books of any financial
intermediary pertaining to such rights and interests.

Section 2.02 Delivery of Collateral. All certificates, notes and other
instruments representing or evidencing any Collateral shall be delivered to and
held by or on behalf of the Pledgee, or its designee pursuant hereto, in the
manner set forth in Section 7.02 (Delivery of Collateral; Proxy).

Section 2.03 Retention of Certain Rights. So long as no Default has occurred and
is continuing, the Pledgor reserves the right (except as limited by the
Transaction Documents) to exercise all voting and other rights, title and
interest with respect to the Collateral (except as limited by the Transaction
Documents) and, to the extent permitted under the Transaction Documents, to
receive all income, gains, profits, dividends and other distributions from the
Collateral whether non-cash dividends, cash, options, warrants, stock splits,
reclassifications, rights, instruments or other investment property or other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such rights and
interests; provided that no vote shall be cast, right exercised or other action
taken that could reasonably be expected to result in a breach or conflict with
any of the Transaction Documents.

Section 2.04 Obligations Unconditional. The obligations of the Pledgor in this
Agreement shall be continuing, irrevocable, primary, absolute and unconditional
irrespective of the value, genuineness, validity, regularity or enforceability
of any Transaction Document, or any other agreement or instrument referred to
therein, or any substitution, release or exchange of any guarantee of or
security for any of the Obligations and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, other than the occurrence of the Discharge Date, it being the intent
of this Section 2.04 that the obligations of the Pledgor hereunder shall be
absolute and unconditional under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Pledgor
hereunder, which shall remain absolute and unconditional as described above
without regard to and not be released, discharged or in any way affected
(whether in full or in part) by the following:

(a) at any time or from time to time, without notice to the Pledgor, the time
for any performance of or compliance with any of the Obligations is extended, or
such performance or compliance is waived;

(b) any Transaction Document is amended or modified or there is a departure
from, or waiver of, any of the terms of any Transaction Document;

(c) the maturity of any of the Obligations is accelerated, or any of the
Obligations is modified, supplemented and/or amended in any respect, or any
right under any Transaction Document, or any other agreement or instrument
referred to therein is waived or any guarantee of any of the Obligations or any
security therefore is released or exchanged in whole or in part or otherwise
dealt with;

(d) any lien granted to, or in favor of, a Pledgee as security for any of the
Obligations fails to be perfected; or

(e) any proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of the
Pledgor, or any defense which the Pledgor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding. The Pledgor acknowledges and agrees that the Obligations include
interest on the Obligations at the applicable rate therefor under the
Transaction Documents which accrues after the commencement of any such
proceeding (or, if interest on any portion of the Obligations ceases to accrue
by operation of law by reason of the commencement of said proceeding, such
Obligations include the interest which would have accrued on such portion of the
Obligations if said proceedings had not been commenced), since it is the
intention of the parties that the amount of the Obligations secured pursuant to
this Agreement should be determined without regard to any rule of law or order
which may relieve the Pledgor of any portion of the Obligations. The Pledgor
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar person to pay the Pledgee, or allow the
claim of such Pledgee in respect of, interest which would have accrued after the
date on which such proceeding is commenced. Notwithstanding the above, so long
as any Obligation remains outstanding, the Pledgor shall not, without the prior
written consent of the Pledgee, commence or join with any other person in
commencing any bankruptcy, reorganization or insolvency proceedings of or
against the Company.

Section 2.05 Waiver. The enforceability and effectiveness of this Agreement and
the liability of the Pledgor, and the rights, remedies, powers and privileges of
the Pledgee, under this Agreement shall not be affected, limited, reduced,
discharged or terminated, and the Pledgor hereby expressly waives, to the
fullest extent permitted by law, any defense now or in the future arising, by
reason of:

(a) the illegality, invalidity or unenforceability of all or any part of the
Obligations, any Transaction Document (other than this Agreement), or any
agreement, security document, guarantee or other instrument relating to all or
any part of the Obligations;

(b) the lack of perfection or continuing perfection or failure of the priority
of any lien or encumbrance on any collateral for all or any part of the
Obligations;

(c) the cessation, for any cause whatsoever, of the liability of any Person that
is a guarantor of all or any part of the Obligations (other than by reason of
the full payment and performance of all Obligations);

(d) any judicial or nonjudicial foreclosure or sale of, or other election of
remedies with respect to, any interest in real property or other Collateral
serving as security for all or any part of the Obligations;

(e) any failure of the Pledgee to file or enforce a claim in any bankruptcy or
other proceeding with respect to any Person;

(f) any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding of any Person;

(g) the avoidance of any lien or encumbrance in favor of the Pledgee for any
reason;

(h) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any Person,
including any discharge of, or bar or stay against collecting, all or any part
of the Obligations (or any interest on all or any part of the Obligations) in or
as a result of any such proceeding; or

(i) any action taken by the Pledgee that is authorized by this Section 2.05 or
otherwise in this Agreement, by any other provision of any Transaction Document
or by any omission to take any such action.

ARTICLE III

DEFAULT

The occurrence of a Default, whatever the reason for such Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any Governmental Authority, shall constitute a default hereunder. Any such
Default shall be considered cured or waived for the purposes of this Agreement
when it has been cured or waived in accordance with the Loan Agreement as
relevant.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Pledgor represents and warrants to and in favor of the Pledgee, as of the
date hereof and as of the date of the Loan Disbursement, as follows:

Section 4.01 Organization; Power; Compliance with Law and Contractual
Obligations. The Pledgor (a) is a company validly organized and existing and in
good standing under the laws of the British Virgin Islands, (b) is duly
qualified to do business as is now being conducted and as is proposed to be
conducted and is in good standing as a foreign limited liability company in each
jurisdiction where the nature of its business requires such qualification,
(c) has all requisite limited liability company power and authority and holds
all Authorizations required as of the date of this representation to enter into
and perform its obligations under this Agreement.

Section 4.02 Due Authorization; Non-Contravention.  

(a) The execution, delivery and performance by the Pledgor of this Agreement is
within the Pledgor’s powers, has been duly authorized by all necessary company
action, and does not contravene (i) the Pledgor’s organizational documents, or
(ii) any Law or contract binding on or affecting the Pledgor.

(b) The exercise by the Pledgee of any of its rights and remedies with respect
to the Collateral in accordance with the terms of this Agreement will not
contravene any contract or agreement binding on or affecting the Pledgor or any
of the properties of the Pledgor and will not result in or require the creation
of any Lien upon or with respect to any of the Collateral other than pursuant to
this Agreement.

Section 4.03 Validity. This Agreement constitutes the legal, valid and binding
obligations of the Pledgor enforceable in accordance with its terms, except as
the enforceability hereof may be limited by (a) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and (b) general equitable principles (whether considered in a
proceeding in equity or at law).

Section 4.04 Beneficial Ownership; Collateral. The Pledgor is the lawful and
beneficial owner of and has full right, title and interest in, to and under all
rights and interests comprising the Collateral, subject to no Liens (other than
the Liens created under this Agreement or the Transaction Documents). The Equity
Interest (a) has been duly authorized and validly issued, (b) is fully paid and
non-assessable and (c) constitutes fifteen percent (15%) of the outstanding
shares of the Company.

Section 4.05 No Prior Assignment. The Pledgor has not previously assigned any of
its rights in, to or under all or any portion of the Collateral (except to the
Pledgee under any other Transaction Document).

Section 4.06 No Other Transaction Documents. The Pledgor has not executed, has
not authorized, and is not aware of, any effective UCC financing statement,
security agreement or other instrument similar in effect covering all or any
part of the Collateral on file in any recording office, except as may have been
filed pursuant to this Agreement and the other Transaction Documents.

Section 4.07 Perfection of Security Interest.

(a) The pledge, mortgage and charge of the Collateral pursuant to this Agreement
and delivery of certificates for such Collateral, filing of a UCC financing
statement, filing of the Register at the registered offices of the Pledgor in
the British Virgin Islands and with the appropriate Governmental Authority of
the British Virgin Islands and notation of the pledge, charge and mortgage
created hereby in the Register of Members pursuant to IBC Act and/or BC Act as
applicable create a valid and perfected first priority security interest in such
Collateral, securing the Obligations.

(b) The Pledgor has delivered to the Pledgee, on or prior to the date hereof,
that certain original share certificate in the name of Navic Consulting Ltd.
No.2 dated July 21, 2006 in respect of the Equity Interest, together with a duly
executed undated instrument of transfer of the Equity Interest, for purposes of
perfection of the security interest granted to the Pledgee in that portion of
the Collateral required for perfection by possession.

ARTICLE V

COVENANTS OF THE PLEDGOR

The Pledgor covenants to and in favor of the Pledgee as follows:

Section 5.01 Defense of Collateral. The Pledgor shall, until the Discharge Date,
defend its title to the Collateral and the interest of the Pledgee in the
Collateral pledged hereunder against the claims and demands of all other
Persons.

Section 5.02 Limitation of Liens. The Pledgor shall not create, incur, assume or
suffer to exist any Liens on or with respect to all or any part of the
Collateral (other than Liens created in accordance with Transaction Documents).
The Pledgor shall at its own cost and expense promptly take such action as may
be necessary to discharge any such Liens.

Section 5.03 No Other Filings. The Pledgor shall not file or authorize or permit
to be filed in any jurisdiction any UCC financing statements or any like
statement relating to the Collateral in which the Pledgee are not named as the
sole secured party.

Section 5.04 No Sale of Collateral. Except and to the extent permitted by the
terms of the Transaction Documents, the Pledgor shall not cause, suffer or
permit the sale, assignment, conveyance, pledge or other transfer of all or any
portion of the Pledgor’s Equity Interest in the Company or any other portion of
the Collateral.

Section 5.05 No Impairment of Security. The Pledgor shall not take any action
that, or fail to take any action if such failure would impair in any manner the
enforceability of the Pledgee’s security interest in and Lien on any Collateral.

Section 5.06 Maintenance of Records. The Pledgor shall, at all times, keep
accurate and complete records of the Collateral, including the Register and the
Register of Members. The Pledgor shall permit officers and designated
representatives of the Pledgee to examine the Pledgor’s books and records
pertaining to the Collateral, and make copies thereof or abstracts therefrom,
all at the expense of the Pledgor and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Pledgor.

Section 5.07 Name; Jurisdiction of Organization. The Pledgor shall not change
its name, its jurisdiction of organization, the location of its principal place
of business or its organization identification number without the prior written
consent of the Pledgee.

Section 5.08 Amendments to Organizational Documents. Except as expressly
permitted by this Agreement or the other Transaction Documents, the Pledgor
shall not terminate, amend, supplement or otherwise modify, or cancel, its
memorandum and articles of association..

Section 5.09 Perfection.

(a) The Pledgor hereby authorizes the filing of any UCC financing statements or
continuation statements, and amendments to UCC financing statements, or any
similar document in any jurisdictions and with any filing offices as the Pledgee
may reasonably determine are necessary or advisable to perfect the security
interest granted to the Pledgee herein. Such UCC financing statements may
describe the Collateral in the same or similar and consistent manner as
described herein.

(b) The Pledgor shall as promptly as practicable after the date hereof, but in
any event before the Disbursement, record in the Register of Members and the
Register relevant particulars of the security interest created hereunder and
cause the Register be filed at the registered offices of the Pledgor in the
British Virgin Islands and with the appropriate Governmental Authority in the
British Virgin Islands and deliver to the Pledgee a stamped copy of the Register
of Members and the Register.

Section 5.10 Information Concerning Collateral. The Pledgor shall, promptly upon
request, provide to the Pledgee all information and evidence it may reasonably
request concerning the Collateral to enable such Pledgee to enforce the
provisions of this Agreement.

Section 5.11 Payment of Taxes. The Pledgor shall pay or cause to be paid, before
any fine, penalty, interest or cost attaches thereto, all Taxes and other
non-governmental charges or levies (other than those Taxes or levies that are
subject to a contest) now or hereafter assessed or levied against the Collateral
pledged by it hereunder and shall retain copies of and, upon request, permit the
Pledgee to examine receipts showing payment of any of the foregoing.

ARTICLE VI

REMEDIES UPON DEFAULT

Section 6.01 Remedies Upon Default. Upon the occurrence and during the
continuation of Default, the Pledgee shall have the right, at its election, but
not the obligation, to do any of the following:

(a) foreclose on the Collateral pursuant to Section 6.06 (Strict Foreclosure);

(b) demand, sue for, collect or receive any money or property at any time
payable to or receivable by the Pledgor on account of or in exchange for all or
any part of the Collateral;

(c) cause any action at law or suit in equity or other proceeding to be
instituted and prosecuted to collect or enforce any obligation or exercise any
right hereunder or included in the Collateral, including specific enforcement of
any covenant or agreement contained herein, or to foreclose or enforce the
security interest in all or any part of the Collateral granted herein, or to
enforce any other legal or equitable right vested in it by this Agreement or by
applicable Law;

(d) secure the appointment of a receiver of the Collateral or any part thereof,
whether incidental to a proposed sale of the Collateral or otherwise, and all
disbursements made by such receiver and the expenses of such receivership shall
be added to and be made a part of the Obligations;

(e) exercise any other or additional rights or remedies granted to the Pledgee
under any other provision of this Agreement or any other Transaction Document,
or exercisable by the Pledgee under the UCC or under any other applicable Law
and, without limiting the generality of the foregoing and without notice except
as specified below, sell the Collateral or any part thereof pursuant to
Section 6.03 (Sale of Collateral in the Absence of Foreclosure) or Section 6.05
(Private Sales);

(f) take any other lawful action and incur expense that the Pledgee deems
necessary or desirable to protect or realize upon its security interest in the
Collateral or any part thereof; and/or

(g) appoint another Person (who may be an employee, officer or other
representative of the Pledgee) to do any of the foregoing, or take any other
action permitted hereunder, on behalf of the Pledgee.

Section 6.02 Minimum Notice Period. If, pursuant to applicable Law requirements,
prior notice of any action described in Section 6.01 (Remedies Upon a Event of
Default) is required to be given to the Pledgor or the Company, the Pledgor and
the Company hereby acknowledge and agree that the minimum time of ten (10) days,
shall be deemed a reasonable notice period under such applicable Law.

Section 6.03 Sale of Collateral in the Absence of Foreclosure. In addition to
exercising the foregoing rights, the Pledgee may, to the extent permitted by
applicable Law, arrange for and conduct a sale of the Collateral at a public or
private sale (as the Pledgee may elect) in a commercially reasonable manner. The
Pledgor also hereby waives, to the full extent it may lawfully do so, the
benefit of all laws providing for rights of appraisal, valuation, stay or
extension or of redemption in case the Pledgee elect to sell the Collateral in
the absence of foreclosure. In the event the Pledgee shall bid at any sale
permitted by Law and this Agreement or any other Transaction Document, the
Pledgee may bid all or less than the amount of the Obligations. The Pledgee
shall not be obligated to make any sale of Collateral regardless of whether or
not notice of sale has been given. If the Collateral is sold, the Pledgee shall
transfer to the Pledgor the proceeds of the sale in excess of the Obligations.

Section 6.04 Actions Taken by the Pledgee.

(a) Any action or proceeding to enforce this Agreement may be taken by the
Pledgee either in the Pledgor’s name or in the Pledgee’s name, as the Pledgee
may deem necessary.

(b) The Pledgor shall be entitled to rely and shall act upon any instruction or
direction issued by the Pledgee hereunder.

Section 6.05 Private Sales. The Pledgee shall incur no liability as a result of
the sale of the Collateral, or any part thereof, at any private sale made in
good faith by the Pledgee pursuant to this Article VI conducted in a
commercially reasonable manner and in accordance with the requirements of
applicable Law. The Pledgor hereby waives any claims against the Pledgee arising
by reason of the fact that the price at which the Collateral may have been sold
at such a private sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Obligations, even if
the Pledgee accepts the first offer received and does not offer the Collateral
to more than one offeree, provided that such private sale is conducted in a
commercially reasonable manner and in accordance with applicable Law.

Section 6.06 Strict Foreclosure. Prior to commencement of actions set forth in
Section 6.03 (Sale of Collateral in the Absence of Foreclosure) or Section 6.05
(Private Sales) the Pledgee shall be entitled, but not obligated, to deliver a
notice to the Pledgor of acceptance by the Pledgee of the Collateral full
satisfaction of the Obligations (depending on the valuation of the Collateral as
provided for below). Then

(a) the Pledgee shall be entitled to instruct the Company to register the
transfer of the Collateral in its name;

(b) the valuation procedure provided for in Section 4.2 of the Option Agreement
shall commence and if upon its completion the Fair Value of the Collateral



  (i)   exceeds the amount of the Obligations then due, the Pledgee shall
promptly pay the balance to the Pledgor;



  (ii)   is below the amount of the Obligations then due Obligations shall be
deemed to have been discharged in full.

Section 6.07 Compliance With Limitations and Restrictions. The Pledgor hereby
agrees that in respect of any sale of the Collateral pursuant to the terms
hereof, the Pledgee is hereby authorized to comply with any limitation or
restriction in connection with such sale. Such compliance shall not result in
such sale being considered or deemed not to have been made in a commercially
reasonable manner.

ARTICLE VII

FURTHER ASSURANCES

Section 7.01 Attorney-in-Fact. The Pledgor hereby irrevocably constitutes and
appoints the Pledgee, acting for and on behalf of itself and each successor or
permitted assign of the Pledgee, the true and lawful attorney-in-fact of the
Pledgor, with full power and authority in the place and stead of the Pledgor and
in the name of the Pledgor, the Pledgee or otherwise, to enforce all rights,
interests and remedies of the Pledgor with respect to the Collateral or enforce
all rights, interests and remedies of the Pledgee under this Agreement
(including the rights set forth in Section 6.01 (Remedies Upon a Event of
Default)); provided, however, that no Pledgee shall exercise any of the
aforementioned rights unless a Default has occurred and is continuing.

Section 7.02 Delivery of Collateral; Proxy. All certificates or instruments
representing or evidencing the Collateral shall be delivered to and held by or
on behalf of the Pledgees pursuant hereto. All such certificates or instruments
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably acceptable to the Pledgee. The Pledgee shall have the
right, at any time in its discretion and without prior notice to the Pledgor or
the Company, following the occurrence and during the continuation of a Default,
to transfer to or to register in the name of the Pledgee or either of them or
any of its nominees any or all of the Collateral. In furtherance of the
foregoing, the Pledgor shall further execute and deliver to the Pledgee a proxy
in the form attached hereto as Exhibit A and an irrevocable power in the form of
Exhibit B with respect to the ownership interests of the Company owned by the
Pledgor.

Section 7.03 The Company’s Consent and Covenant. Notwithstanding anything to the
contrary contained in the Company’s organizational documents, the Company hereby
consents to the assignment of and grant of a security interest in the Collateral
to the Pledgee and to the exercise by the Pledgee of all rights and powers
assigned or delegated to the Pledgee by the Pledgor hereunder, including the
rights upon and during the continuation of a Default to exercise the Pledgor’s
voting rights and other rights to manage or control the Company, all in
accordance with the Transaction Documents.

Section 7.04 Waiver of Rights of Subrogation. Until the Discharge Date, (a) the
Pledgor shall not exercise any right of subrogation, and (b) the Pledgor agrees
not to exercise any claim, right or remedy that the Pledgor may now have or
hereafter acquire against Belmark or the Company that arises hereunder and/or
from the performance by the Pledgor hereunder.

Section 7.05 Limitatio n on Duty of the Pledgee with Respect to the Collateral.
The powers conferred on the Pledgee hereunder are solely to protect its interest
in the Collateral and shall not impose any duty on the Pledgee or any of its
designated agents to exercise any such powers. Except for (a) the safe custody
of the Collateral in its possession, (b) the accounting for monies actually
received by it hereunder, (c) the exercise of reasonable care in the custody and
preservation of the Collateral in its possession, and (d) any duty expressly
imposed on the Pledgee by applicable Law with respect to the Collateral that has
not been waived hereunder, the Pledgee shall have no duty with respect to the
Collateral.

Section 7.06 Termination of Security Interest. Upon the Discharge Date, this
Agreement and the security interest and all other rights granted hereby shall
terminate and all rights to the Collateral shall revert to the Pledgor. Upon any
such termination, the Pledgee will, at the Pledgor’s sole expense and upon its
written direction, promptly return all certificates and other instruments
previously delivered to the Pledgee or any of them representing the Collateral
and to release all security interest in the Collateral and to return such
Collateral to the Pledgor.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any of the Pledgor or the Company
from this Agreement, shall be effective unless in writing signed by the Pledgee,
and, in the case of an amendment, by the Pledgor and the Company, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

Section 8.02 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT REFERENCE TO CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 AND SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 8.03 Dispute Resolution.

(a) Appointment of Agents of Service of Process; Consent to Jurisdiction. Each
Party irrevocably appoints CT Corporation System, located on the date hereof at
111 Eighth Avenue, 13th Floor, New York, New York 10011, USA, as its true and
lawful agent and attorney to accept and acknowledge service of any and all
process against it in any judicial action, suit or proceeding under this
Agreement, with the same effect as if such Party were a resident of the State of
New York and had been lawfully served with such process in such jurisdiction,
and waives all claims of error by reason of such service, provided that the
Party effecting such service shall also deliver a copy thereof on the date of
such service to the other Parties by facsimile as specified in Section 8.10.
Each Party will enter into such agreements with such agent as may be necessary
to constitute and continue the appointment of such agent hereunder. In the event
that any such agent and attorney resigns or otherwise becomes incapable of
acting, the affected Party will appoint a successor agent and attorney in New
York reasonably satisfactory to each other party, with like powers. Each Party
hereby irrevocably submits to the non-exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in New York City, in connection with any such action, suit
or proceeding, and agrees that any such action, suit or proceeding may be
brought in such court, provided, however, that such consent to jurisdiction is
solely for the purpose referred to in this Section 8.03 and shall not be deemed
to be a general submission to the jurisdiction of said courts of or in the State
of New York other than for such purpose. Each Party hereby irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such action, suit or proceeding
brought in such a court and any claim that any such action, suit or proceeding
brought in such a court has been brought in an inconvenient forum. Nothing
herein shall affect the right of any Party to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
any other Party in any other jurisdiction in a manner not inconsistent with
Section 8.03.

(b) WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR COUNTERCLAIM
ARISING IN CONNECTION WITH THIS AGREEMENT, THE BREACH THEREOF AND/OR THE SCOPE
OF THE PROVISIONS OF THIS SECTION 8.03, WHETHER SOUNDING IN CONTRACT OR TORT,
AND INCLUDING ANY CLAIM FOR FRAUDULENT INDUCEMENT THEREOF.

Section 8.04 Benefits of Agreement. Nothing in this Agreement or any other
Transaction Document, express or implied, shall give to any Person, other than
the parties hereto, and each of their successors and permitted assigns under
this Agreement or any other Transaction Document, any benefit or any legal or
equitable right or remedy under this Agreement.

Section 8.05 Expenses. Each of the Pledgor and the Company agrees to pay on
demand to the Pledgee all costs and expenses incurred by such Pledgee (including
the reasonable fees, expenses and disbursements of counsel) incident to its
enforcement, exercise, protection or preservation of any of its rights, remedies
or claims under this Agreement.

Section 8.06 Interest. Any amount required to be paid by the Pledgor or the
Company pursuant to the terms hereof that is not paid when due shall bear
interest at the rate set forth in Section 5.2 of the Loan Agreement or the
maximum rate permitted by law, whichever is less, from the date due until paid
in full in cash.

Section 8.07 Counterparts; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) Notwithstanding anything to the contrary herein, this Agreement is not shall
not be deemed to be effective and no rights or obligations of any party hereto
are created hereby unless and until the Board of Directors of Golden Telecom
Inc., approves the Transaction Documents and notice of such approval is sent to
the Seller (the “Effective Date”). For the avoidance of doubt, this Agreement
shall become fully effective on the Effective Date.

(c) The Pledgor acknowledges and agrees that the Board of Directors of GTI has
no obligation to approve the Transaction Documents.

Section 8.08 Entire Agreement. This Agreement, together with each other
Transaction Document, is intended by the parties as a final expression of their
agreement and is intended as a complete and exclusive statement of the terms and
conditions thereof.

Section 8.09 No Waiver; Cumulative Remedies. No failure by the Pledgee to
exercise, and no delay by the Pledgee in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Transaction Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Section 8.10 Notices and Other Communications. (a)  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 8.10(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as set forth below:

If to the Pledgor:

NAVIC CONSULTING LTD

Sea Meadow House, Blackburne Highway (P.O.Box 116), Road Town, Tortola, British
Virgin Islands

Attention: E.Roytman
Telephone: +7 (495) 755 60 50
Facsimile: +7 (495) 755 60 48

If to the Company:

FORTLAND LIMITED
Sea Meadow House, Blackburne Highway (P.O.Box 116), Road Town, Tortola, British
Virgin Islands

Attention: A.Menshikova
Telephone: +7 (495) 755 60 50
Facsimile: +7 (495) 755 60 48

If to the Pledgee:

GTS FINANCE, INC.

      2831 29th Street NW

 
    Washington, D.C. 20008, USA

 
   
Attn:
  Julia Marx
Fax: +1 (202) 332-4877
Telephone: +1 (202) 332-5997

with a copy to:

      Moscow Representative Office of Golden TeleServices, Inc.

 
   
1, Kozhevnichesky Proezd, 2nd floor
Moscow, 115114, Russia
Attn:
 

General Counsel
Fax: +7 (495) 797-9306

Telephone: +7 (495) 967-1323

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

(c) Each of the parties hereto may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.

Section 8.11 Rights of the Pledgee. The Pledgee shall be entitled to the rights,
protections, immunities and indemnities set forth in the Loan Agreement as if
specifically set forth herein. With respect to the duties, obligations and
rights of the Pledgee, if any conflict between the terms of this Agreement and
the terms of the Loan Agreement arises, the terms of the Loan Agreement shall
govern and control.

Section 8.12 Severability. If any provision of this Agreement or any other
Transaction Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Transaction Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 8.13 Successions and Assignments. This Agreement shall create a
continuing pledge, mortgage or charge and assignment of and security interest in
the Collateral and shall (a) remain in full force and effect until the Discharge
Date and as otherwise provided in Section 8.14 (Survival); (b) be binding upon
the Company, the Pledgor, and their respective successors and assigns; and
(c) inure, together with the rights and remedies of the Pledgee, to the benefit
of the Pledgee, and its respective successors and assigns. The release of the
security interest in any of the Collateral, the taking or acceptance of
additional security, or the resort by the Pledgee to any security it may have in
any order it may deem appropriate, shall not affect the liability of any Person
on the indebtedness secured hereby. The Pledgor is not entitled to assign its
obligations hereunder to any other Person without the written consent of the
Pledgee, and any purported assignment in violation of this provision shall be
void.

Section 8.14 Survival. Notwithstanding anything in this Agreement to the
contrary, Sections 8.05 (Expenses) shall survive any termination of this
Agreement. In addition, each representation and warranty made hereunder and in
any other Transaction Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Pledgee, regardless of any investigation made by the
Pledgee or on their behalf and notwithstanding that the Pledgee may have had
notice or knowledge of any Default at the time of any extensions of credit to
the Company under the Transaction Documents, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder or under any
other Transaction Document shall remain unpaid or unsatisfied.

Section 8.15 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, neither the Pledgor nor the Company shall assert,
and each of the Pledgor and the Company hereby waives, any claim against any
indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Transaction
Document, or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan, or the use of the proceeds thereof. No
indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Transaction Documents or the
transactions contemplated hereby.

[SIGNATURE PAGE FOLLOWS]

2

IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized,
intending to be legally bound, have caused this Pledge and Security Agreement to
be duly executed and delivered as of the Execution Date.

      NAVIC CONSULTING LTD.    
as the Pledgor
By:
 


 
   
Name:
Title:
  Evgeny Roytman



      FORTLAND LIMITED    
as the Company
By:
 


 
   
Name:
Title:
  Evgeny Roytman



      GTS FINANCE, INC.    
as the Pledgee
By:
 


 
   
Name:
Title:
  Jean-Pierre Vandromme
CEO

3

EXHIBIT A

IRREVOCABLE PROXY

The undersigned hereby appoints GTS FINANCE, INC., not in its individual
capacity but solely as “Pledgee” under the Pledge and Security Agreement (each
the “Pledgee”), as Proxy with full power of substitution, and hereby authorizes
Pledgee to represent and vote all of the shares of FORTLAND LIMITED, an
international business company organized and existing under the laws of the
British Virgin Islands, owned by the undersigned on the date of exercise hereof
during the continuance of a Default under, and as defined in, the Pledge and
Security Agreement, dated as of December 15, 2006 among NAVIC CONSULTING LTD,
FORTLAND LIMITED and the Pledgee at any meeting or at any other time chosen by
the Pledgee in its sole discretion.

      Date:   NAVIC CONSULTING LTD
 
  By:
 
  Name:
 
  Title:
 
   

4

EXHIBIT B

FORTLAND LIMITED

Incorporated under the
International Business Companies Act (Cap 291)
of the British Virgin Islands (IBC Number 669724),
Re-registered as a BVI Business Company as of October 27, 2006
(BVI Company Number 1059968)
(the Company)

TRANSFER DOCUMENT

SHARE TRANSFER

We, NAVIC CONSULTING LTD of Sea Meadow House, Blackburne Highway (P.O. Box 116),
Road Town, Tortola, British Virgin Islands FOR VALUE RECEIVED DO HEREBY TRANSFER
TO GTS FINANCE, INC., of 2831 29th Street, NW, Washington, D.C. 20008, USA,
150,000 (one hundred fifty thousand) common shares standing in our name in the
share register of the above Company to hold subject to the conditions on which
we held the said shares on execution of this transfer and irrevocably appoints
SFMT-CIS, INC. as attorney to transfer the ownership interests with full power
of substitution in the premises.

AS WITNESS the day of [   ] 200[   ]

—
Duly authorised signatory
For and on behalf of
NAVIC CONSULTING LTD.

EXHIBIT C

5

SCHEDULE OF SECURITY FILINGS

1. UCC-1 financing statement naming the Pledgor as debtor and the Pledgee as the
secured party, against the Collateral of the Pledgor in the Company and the
other Collateral referred to, and as defined in, this Agreement, to be filed
with the Secretary of State in Washington, D.C.

2. A notation of the pledge, charge and mortgage over the Equity Interest in the
Register of Members;

3. Register to be filed and maintained at the registered offices of the Pledgor
and with the Registry of the Corporate Affairs in the British Virgin Islands;

6

SCHEDULE I

DESCRIPTION OF THE COLLATERAL

 
 
Description:
 
 
150,000 registered shares of FORTLAND LIMITED (IBC No. 669724, BVI Company
Number 1059968), represented by Share Certificate No. 2, dated July 21, 2006.
 
 

7